DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Shu et al. (U.S. Patent Application Publication No. US 2022/0005175 A1) (hereafter referred to as “Shu”).  
With regard to claim 8, Shu describes obtaining an image of a scene using at least one sensor of an electronic device (see Figures 1 and 2, element 120, and Figure 5, element 504, and refer for example to paragraphs [0085] and [0087]); generating multiple intermediate sharpened images using the obtained image (see Figure 5, element 516 and refer for example to paragraph [0092], the first enhanced iamge and the second enhanced image in Shu correspond to applicant’s “multiple intermediate sharpened images using the obtained image”); and combining portions of the multiple intermediate sharpened images and the obtained image to generate a sharpened image of the scene (see Figure 5, element 518 and refer for example to paragraph [0093]).
In regard to claim 9, Shu describes applying multiple Gaussian filtering operations to the obtained image, the Gaussian filtering operations changing different frequencies of an input signal of the obtained image and for each of the multiple Gaussian filtering operations, performing non-local filtering for noise reduction to generate one of the intermediate sharpened images (refer for example to paragraphs [0088] and [0104] through [0109]).
As to claim 10, Shu describes wherein applying the multiple Gaussian filtering operations comprises performing a first Gaussian filtering operation based on the input signal of the obtained image to generate a first filtered signal and performing a second Gaussian filtering operation based on the first filtered signal (refer for example to paragraphs [0088] and [0104] through [0109]).

Claims 11-14, 16-20, 22-24, 29-31 and 36 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Sapiro et al. (U.S. Patent Application Publication No. US 2017/0064204 A1) (hereafter referred to as “Sapiro”).  
With regard to claim 11, Sapiro describes obtaining multiple image frames of a scene using at least one under-display camera (UDC) of an electronic device, the multiple image frames including a first image frame and a second image frame that are captured using different exposures (see Figure 1, element 16 and refer for example to paragraphs [0046], [0048] through [0050], and [0112] through [0115]); combining the first image frame and the second image frame to generate a blended image of the scene and a map, wherein the map is based on at least one of the multiple image frames (refer for example to paragraphs [0134] through [0138]); identifying a correction signal based on a comparison of the blended image and an output of a point spread function inversion (PSFI) process for increasing sharpness and removing artifacts (refer for example to paragraphs [0071] through [0074]); modifying the correction signal based on the map (refer for example to paragraphs [0071] through [0074]); and generating an image of the scene based on the modified correction signal and the blended image of the scene (refer for example to paragraphs [0112] through [0115]).
As to claim 12, Sapiro describes wherein the correction signal represents differences between an input to the PSFI process and the output of the PSFI process (refer for example to paragraphs [0071] through [0074]).
In regard to claim 13, Sapiro describes modifying the map by normalizing the map and modifying the correction signal by performing element-wise multiplication with the modified map (refer for example to paragraph [0076]).
With regard to claim 14, Sapiro describes wherein the map comprises a motion map, combining the first image frame and the second image frame comprises aligning the first image frame and the second image frame, and generating the motion map occurs as part of the aligning of the first image frame and the second image frame, wherein the motion map indicates motion between the first image frame and the second image frame (refer for example to paragraphs [0050], [0074], [0079], [0080] and [0167]). 
As to claim 16, Sapiro describes wherein the map comprises at least one of a gain map and a motion map (refer for example to paragraphs [0050] and [0167]).
 In regard to claim 17, Sapiro describes a display (see Figure 1, element 18 and refer for example to paragraphs [0046] and [0048]); at least one image sensor positioned under the display (see Figure 1, element 12 and refer for example to paragraphs [0046], [0048] through [0050]); and at least one processor operatively connected to the display and the at least one image sensor, the at least one processor configured to obtain multiple image frames of a scene using the at least one image sensor, the multiple image frames including a first image frame and a second image frame that are captured using different exposures (see Figure 1, element 16 and refer for example to paragraphs [0046], [0048] through [0050], and [0112] through [0115]); combine the first image frame and the second image frame to generate a blended image of the scene and a map, wherein the map is based on at least one of the multiple image frames (refer for example to paragraphs [0134] through [0138]); identify a correction signal based on a comparison of the blended image and an output of a point spread function inversion (PSFI) process for increasing sharpness and removing artifacts (refer for example to paragraphs [0071] through [0074]); modify the correction signal based on the map (refer for example to paragraphs [0071] through [0074]); and generate an image of the scene based on the modified correction signal and the blended image of the scene (refer for example to paragraphs [0112] through [0115]).
With regard to claim 18, Sapiro describes wherein the correction signal represents differences between an input to the PSFI process and the output of the PSFI process (refer for example to paragraphs [0071] through [0074]).
As to claim 19, Sapiro describes wherein the at least one processor is further configured to normalize the map and perform element-wise multiplication with the modified map to modify the correction signal (refer for example to paragraph [0076]).
In regard to claim 20, Sapiro describes wherein the map comprises a motion map, to combine the first image frame and the second image frame, the at least one processor configured to align the first image frame and the second image frame, and the at least one processor is further configured to generate the motion map as part of the aligning of the first image frame and the second image frame, wherein the motion map indicates motion between the first image frame and the second image frame (refer for example to paragraphs [0050], [0074], [0079], [0080] and [0167]).
With regard to claim 22, Sapiro describes wherein the map comprises at least one of a gain map and a motion map (refer to paragraphs [0050] and [0167]).
As to claim 23, Sapiro describes obtaining multiple image frames of a scene using at least one under-display camera (UDC) of an electronic device, the multiple image frames including a first image frame and a second image frame that are captured using different exposures (see Figure 1, element 16 and refer for example to paragraphs [0046], [0048] through [0050], and [0112] through [0115]); combining the first image frame and the second image frame to generate a blended image of the scene (refer for example to paragraphs [0134] through [0138]); identifying a correction signal based on a comparison of the blended image and an output of a point spread function inversion (PSFI) process for increasing sharpness and removing artifacts (refer for example to paragraphs [0071] through [0074]); and modifying the blended image based on the correction signal to generate an image of the scene (refer for example to paragraphs [0071] through [0074] and to paragraphs [0112] through [0115]). 
In regard to claim 24, Sapiro describes wherein the correction signal comprises a matrix that represents differences between an input to the PSFI process and the output of the PSFI process (refer for example to paragraphs [0071] through [0074]).
As to claim 29, Sapiro describes combining the first image frame and the second image frame to generate the blended image of the scene and a motion map, wherein the motion map indicates motion between the first image frame and the second image frame, and modifying the blended image based on the correction signal and the motion map to provide global noise reduction in the image of the scene (refer for example to paragraphs [0050], [0074], [0079], [0080] and [0167]).
In regard to claim 30, Sapiro describes a display (see Figure 1, element 18 and refer for example to paragraphs [0046] and [0048]); at least one image sensor positioned under the display (see Figure 1, element 16 and refer for example to paragraphs [0046], [0048] through [0050], and [0112] through [0115]); and at least one processor operatively connected to the display and the at least one image sensor, the at least one processor (see Figure 1, element 12 and refer for example to paragraphs [0046], [0048] through [0050]) configured to obtain multiple image frames of a scene using the at least one image sensor, the multiple image frames including a first image frame and a second image frame that are captured using different exposures (see Figure 1, element 16 and refer for example to paragraphs [0046], [0048] through [0050], and [0112] through [0115]); combine the first image frame and the second image frame to generate a blended image of the scene (refer for example to paragraphs [0134] through [0138]); identify a correction signal based on a comparison of the blended image and an output of a point spread function inversion (PSFI) process for increasing sharpness and removing artifacts (refer for example to paragraphs [0071] through [0074]); and modify the blended image based on the correction signal to generate an image of the scene (refer for example to paragraphs [0071] through [0074] and to paragraphs [0112] through [0115]). 

With regard to claim 31, Sapiro describes wherein the correction signal comprises a matrix that represents differences between an input to the PSFI process and the output of the PSFI process (refer to paragraphs [0071] through [0074]).
As to claim 36, Sapiro describes the at least one processor is further configured to combine the first image frame and the second image frame to generate the blended image of the scene and a motion map, wherein the motion map indicates motion between the first image frame and the second image frame, and modify the blended image based on the correction signal and the motion map to provide global noise reduction in the image of the scene (refer for example to paragraphs [0050], [0074], [0079], [0080] and [0167]).













Allowable Subject Matter
Claims 15, 25-28 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination a method for image sharpening which provides for obtaining an image that includes visual content, generating an edge map that indicates edges of the visual content within the image, applying a high-pass signal and an adaptive gain based on the edge map to sharpen the image, generating a bright halo mask and a dark halo mask based on the edge map, wherein the bright halo mask indicates an upper sharpening limit and the dark halo mask indicates a lower sharpening limit and modifying a level of sharpening at one or more of the edges within the sharpened image to provide halo artifact reduction based on the bright halo mask and the dark halo mask as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamilton, Schuhrke, Helbing, Kang, Steinberg, Kisilev, Oizumi, Mohanty, Nishi, Ogura, Wilburn, Cabral, Balestrieri, Panetta, Lin, Sugimoto, Li, Chamaret, Uliyar, Igor, Chuang, El Mezeni, Oniki, Stewart, Zhou and Vyas all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 5, 2021